Citation Nr: 0712025	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-31 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an effective date prior to May 20, 2003, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2. Entitlement to an effective date prior to July 1, 2004, 
for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).

3. Entitlement to an effective date prior to October 13, 
2004, for the assignment of a 100 percent rating for PTSD. 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to August 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from February and July 
2004 rating decisions of the Albuquerque, New Mexico 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2004, the veteran appeared at the RO for a hearing 
before a Decision Review Officer (DRO).  A transcript of the 
hearing is of record.  Initially, the veteran's appeal 
included disagreement with the ratings assigned for service-
connected PTSD.  A May 2005 rating decision granted the 
veteran an increased 100 percent rating.  As this is the 
maximum schedular rating, it represents a complete grant of 
the benefit sought on appeal and the matter of an increased 
rating for PTSD is no longer on appeal.  

The issues of entitlement to an earlier effective date for 
the grant of service connection for PTSD and the assignment 
of a 100 percent rating for PTSD are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action on his part is 
required.


FINDING OF FACT

Prior to July 1, 2004, the veteran's service-connected 
disabilities were PTSD, rated 70 percent and defective 
vision, rated 30 percent; the combined rating for service-
connected disabilities was 80 percent; these disabilities 
were not shown to be of such nature and severity as to 
preclude him from obtaining or maintaining substantially 
gainful employment.  


CONCLUSION OF LAW

Prior to July 1, 2004, the requirements for TDIU were not 
met, and an effective date for the award of TDIU prior to 
that date is not warranted.  38 U.S.C.A. §§ 1155, 5101, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.157, 3.340, 3.341, 3.400, 4.15, 4.16, 4.25 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted TDIU and an 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  
An August 2005 statement of the case (SOC) provided notice on 
the "downstream" issue of effective dates of awards; a 
January 2006 supplemental SOC readjudicated the matter after 
the veteran and his attorney responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Neither the 
veteran nor his representative has alleged that notice in 
this case was less than adequate.

The veteran's treatment records have been secured.  He has 
not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

A July 2003 letter from a VA psychiatrist and physician's 
assistant indicates that the veteran reported having nearly 
200 jobs over the past 25 years and that while he was a good 
worker, he had trouble with authority figures.  His GAF score 
was in the low 40s which was interpreted to reflect severe 
impairment.  

On September 2003 VA examination (in connection with the 
veteran's claim for service connection for PTSD), the veteran 
stated he had recently experienced problems keeping jobs 
because of his irritability, decreased concentration, and 
subjective anxiety.  He reported having more than 80 
different jobs since returning from Vietnam.  He stated he 
was initially quite successful as a car salesman, but over 
the last 15 to 17 years his abilities diminished because of 
an increased difficulty in dealing with interviews, 
subjective anxiety, irritability, and decreased concentration 
and focus that accompanied his anxiety.  He stated he had 
violent disagreements with coworkers during his last car 
salesman job, including an incident where he went out to his 
car to get a bayonet to assault his coworker; he did not 
actually assault the coworker, but thought about doing so.  
Axis I diagnoses were PTSD, tobacco use disorder, and alcohol 
dependence in remission.  The examiner noted the veteran was 
currently functioning at a "relatively low level, working 
odd jobs on a part-time basis, unable to adequately support 
his family. . . .[and] leads a socially, vocationally, 
avocationally and financially impoverished life."  

At the July 2004 DRO hearing, the veteran reported that he is 
unable to keep a job and has had 300 jobs.  He indicated that 
he planned to continue working, but could not handle a sales 
job anymore, because every time he tried to maintain one, 
something happened and he would get very angry.  He testified 
that he would always regret his actions later, after he quit 
the job.  He used to think it was just his attitude, but over 
the years realized that his reactions result from his PTSD.  
He also stated that he does not like being around people and 
that when he gets upset about something he goes berserk.  At 
the time of the hearing, he was doing part-time landscaping 
work, but that was becoming more difficult for him because of 
back and knee problems.  He graduated from high school and 
had two semesters of college before entering the military.  
He indicated that he had some acquaintances from work because 
they have also worked with him at several different car 
dealerships, because being a car salesman is "bounce around 
kind of work" and that is the "nature of the business."

In the veteran's July 2004 TDIU Application he indicated that 
he worked as a car salesman at Zangara Dodge from July 2001 
to March 2002, where his highest gross earnings per month 
were $14,000; at Zia Auto from March 2002 to June 2003, where 
his highest gross earnings per month were $3000; at Bob 
Turner Ford from June 2003 to December 2003, with highest 
gross earnings per month of $1200; at Wheels from January 
2004 to April 2004, with highest gross earnings per month of 
$1000; and at Galles Chevrolet from May 2004 to June 2004, 
with highest gross earnings per month of $2000.  The veteran 
indicated that he quit all of these positions and that his 
disability had affected his full time employment since the 
1990s.  

VA treatment records from April to June 2004 indicate the 
veteran reported having five jobs over the past year.  On 
June 18, 2004, he stated that the stress of being a car 
salesman was getting to him and that he probably would not be 
at his current job the next time he came in for treatment.  
He was aware that being a car salesman was too stressful for 
him, but he needed to have a job so he could support his 
family.  

The record contains documents submitted by the veteran in 
conjunction with his application to the Social Security 
Administration (SSA) for disability benefits.  An October 
2004 form completed by the veteran indicates that the last 
time he had regularly worked was three months previously.  

An October 2004 disability determination examination report 
from Dr. G. T. D. reveals the veteran had claimed that 
disabilities of blindness of the right eye, back pain, knee 
pain, PTSD, and depression had affected his ability to work.  
The veteran reported he had hardly worked during the most 
recent three years because of depression and difficulty 
retaining employment.  He said the longest time he had been 
able to retain a job was three months and that he would end 
up quitting because of his anger and then soon after worry 
about why he behaved the way he did.  The examiner concluded 
that "the main reason he appears to be losing his jobs is 
because of anger management and difficulty related to 
psychological problems."  

During an October 2004 psychological evaluation, the veteran 
reported he had recently been having trouble keeping jobs 
because of depression and anxiety.  He also had a problem 
with anger management that resulted in him either walking out 
on jobs or fighting with his supervisors or customers.  The 
examiner provided the following opinion about the veteran's 
ability to work:

[The veteran's] attention, concentration, and 
memory are all substantially impaired.  He can 
understand basic instructions, but it is not 
likely that he could remember or execute them in 
a work setting.  He has virtually no ability to 
concentrate, and he cannot persist at tasks of 
basic work.  His depression, PTSD [obsessive 
compulsive disorder], alcohol dependence, and 
anxiety disorder substantially impair his ability 
to interact with the general public and with 
other workers.  He could not be expected to adapt 
to changes in the work place.

A December 2004 SSA disability determination indicates that 
the veteran's disability began December 31, 2003 and was 
based on a primary diagnosis of PTSD and a secondary 
diagnosis of substance addiction disorder (alcohol).  


C.	Legal Criteria and Analysis

A claim for TDIU is essentially a claim for an increased 
rating and the effective date of an award on such claim is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the 
effective date of the award is the later of the date of 
receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

A claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  While any communication 
indicating intent to apply for VA benefits may be considered 
an informal claim, such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is 
received within one year of an informal claim, it will be 
considered filed as of the date of receipt of the informal 
claim.  Id.  

TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Prior to July 1, 2004, the 
veteran's service-connected disabilities were PTSD, rated 70 
percent disabling, effective from May 20, 2003, and bilateral 
defective vision, rated 30 percent disabling.  The combined 
rating for these service-connected disabilities was 80 
percent.  38 C.F.R. § 4.25.  Thus, the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a) were met prior to 
July 1, 2004.  

However, to establish entitlement to TDIU, it must also be 
shown that, due to the service-connected disabilities alone, 
the veteran is unable to obtain or pursue substantially 
gainful employment.  The record must reflect some factor that 
takes the claimant's case outside the norm of a similarly 
situated claimant.  See 38 C.F.R. §§ 4.1, 4.15.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough, since a high rating in 
itself recognizes that the impairment makes it difficult to 
obtain and keep employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
Id.

The effective date of July 1, 2004 for TDIU was assigned 
based on the date of the appellant's July 2004 TDIU 
application and the fact that it showed he became unemployed 
at some time during June 2004.  Since he did not provide a 
specific date of unemployment in June, the RO assigned July 
1, 2004 as the date he became entitled to TDIU.  A review of 
the record from July 1, 2003 to July 1, 2004 reveals a 
statement from the veteran's attorney, received by the RO on 
March 4, 2004, that disagrees with the RO's failure to grant 
the veteran TDIU in its February 2004 rating decision.  The 
Board construes this statement as an informal claim for TDIU.  
There is no other evidence or statement between July 1, 2003 
and July 1, 2004 that can be construed as an informal claim 
for TDIU.  Hence, if the evidence shows the veteran was 
unemployable, i.e. entitlement to TDIU benefits arose, 
between March 4, 2004 and July 1, 2004, then he would be 
entitled to an earlier effective date during that time 
period.

Initially, the Board notes that the SSA determined the 
veteran's disability was effective from December 31, 2003.  
The veteran's attorney has indicated that SSA records show 
that he was unemployable prior to July 1, 2004.  However, 
SSA's determination was based on the veteran's alcoholism in 
addition to his PTSD.  Alcoholism is not a service-connected 
disability; hence, the Board cannot consider the effects it 
has had on the veteran's employability.  The only 
disabilities the Board can consider in determining whether 
the veteran was unemployable are the service-connected 
disabilities of defective vision and PTSD.  Additionally, 
while the two October 2004 SSA disability examination reports 
show the veteran is unemployable, these examinations occurred 
after the July 1, 2004 effective date.  While they indicate 
the veteran has been unemployable for a period of time, they 
do not state a specific time frame the Board could use to 
conclude the veteran was entitled to TDIU benefits prior to 
July 1, 2004. 

The veteran's TDIU application shows that he was constantly 
employed by one of several car dealerships from July 2001 to 
June 2004.  He reported at various times that he has had 
anywhere from 80 to 300 jobs since he was discharged from 
service.  The record does not contain evidence of all of 
these jobs; however, his TDIU application indicates he has 
had seven car salesman jobs during the three year period from 
July 2001 to June 2004.  While he appears to have had trouble 
retaining jobs over the last several years, nonetheless, he 
was able to find a subsequent job almost immediately after 
quitting a prior job.  He has indicated that being a car 
salesman is "bounce around kind of work."  He was not fired 
from any of his jobs - he quit all of them.  At the July 2004 
DRO hearing, he testified that while he could no longer work 
in sales jobs, he planned to continue working, and indicated 
that he was currently working part-time as a landscaper.  
Based on a review of the entire record, the Board concludes 
that the veteran's combined 80 percent rating July 1, 2004 
took the veteran's employment problems into consideration.  
The record does not reflect any factor indicating the 
veteran's case is outside the norm of a claimant rated at 80 
percent.  See Van Hoose, 4 Vet. App. at 363.

As previously noted, the effective date for an award of a 
TDIU will be the date of receipt of the claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(o)(1).  In the case at hand, although the veteran's 
informal claim for TDIU was received in March 2004, the date 
entitlement to TDIU arose was July 1, 2004, when he quit his 
most recent job and was unable to subsequently retain 
substantially gainful employment.  Therefore, the proper 
effective date is July 1, 2004. 


ORDER

An effective date earlier than July 1, 2004, for the award of 
TDIU is denied.





REMAND

The veteran and his attorney assert that he is entitled to an 
earlier effective date for the grant of service connection 
for PTSD based on newly received service records and clear 
and unmistakable error (CUE).  In June 2003, the veteran's 
attorney initially raised a claim that there was CUE in prior 
rating decisions that denied service connection for PTSD.  
She alleged that these decisions contained CUE because the RO 
did not consider the veteran to be a combat veteran, even 
though there was evidence that he was in combat and that if 
he had been afforded the reduced evidentiary benefit of being 
a combat veteran under 38 U.S.C.A. § 1154, then the RO 
"would necessarily have awarded service connection for 
PTSD."  The attorney's initial CUE argument does not appear 
to be limited to a single rating decision, but a second 
argument notes that at the time of the May 1999 rating 
decision the veteran's stressors were verified and he should 
have been granted PTSD at that point, if not earlier.  The 
February 2004 rating decision granting service connection for 
PTSD did not separately adjudicate the veteran's CUE claim, 
but made the following statement in the body of the service 
connection decision: "In regards to your claim of (CUE), 
[PTSD] is not a presumptive medical condition under 
CFR 3.307."  

In subsequent statements, the veteran's attorney indicated 
that the RO had not addressed the veteran's arguments 
regarding CUE and continued to allege that the veteran was 
entitled to an earlier effective date because of CUE in prior 
rating decisions.  In a January 2006 supplemental SOC, the RO 
included the regulations regarding CUE, but made a statement 
that there was no CUE "in the decision to award the 
effective date of May 20, 2003 for [PTSD]."

Hence, the RO has not adequately adjudicated the veteran's 
allegations of CUE in prior rating decisions.  As the 
allegations of CUE are inextricably intertwined with the 
earlier effective date issue on appeal, both issues must be 
adequately addressed prior to final adjudication of the 
veteran's claim for an earlier effective date for the grant 
of service connection for PTSD.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991). 

As noted above, it is not clear whether the veteran's CUE 
claim is limited to the May 1999 rating decision, or if he is 
claiming that there was CUE in other prior rating decisions 
as well.  The veteran and his attorney should clarify the 
exact basis of the CUE claim, to include what rating 
decision(s) he alleges contain(s) CUE.

Additionally, under 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the appellant.  In essence, the 
following sequence is required:  There must be a decision by 
the RO, the claimant must express timely disagreement with 
the decision (by filing the NOD within one year of the date 
of mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the claimant (in the 
form of a SOC), and finally, the appellant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

A May 2005 rating decision granted the veteran an increased 
100 percent rating for PTSD, effective from October 13, 2004.  
In a June 2005 statement, the veteran's representative stated 
that she wanted VA to grant the veteran's request for "an 
earlier effective date for PTSD and a 100 percent rating."  
On review of this statement, the Board finds that it may 
indeed be reasonably construed as a NOD with the effective 
date assigned for the grant of 100 percent rating for PTSD, 
as that effective date is different from the one assigned for 
the grant of service connection for PTSD.  Subsequent August 
and September 2005 and February and August 2006 statements 
also stated the veteran is entitled to a total disability 
rating prior to the effective date assigned by VA.  A SOC has 
not been issued in this matter.  Under Manlincon v. West, 12 
Vet. App. 238, 240 (1999), when this occurs the Board must 
remand the case and instruct the RO that the issue remains 
pending in appellate status (see 38 C.F.R. § 3.160(c)) and 
requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.26.  In this regard, it is noteworthy that this claim is 
not before the Board at this time, and will only be before 
the Board if the appellant files a timely substantive appeal 
after the SOC is issued.


Accordingly, the case is REMANDED for the following:

1. The RO should ask the veteran and his 
attorney to clarify the basis(es) of the 
veteran's CUE claim and what rating 
decision(s) they allege contain CUE.

2.  The RO should then adjudicate the CUE 
claim(s) and notify the veteran and his 
representative of the decision and of 
their appellate rights.  If the CUE claim 
is denied and the veteran files a timely 
notice of disagreement, the RO should 
issue an appropriate SOC and notify the 
veteran and his attorney that that matter 
will be before the Board only if a timely 
substantive appeal is submitted.  

3.  The RO should issue an appropriate SOC 
in the matter of an earlier effective date 
for an increased 100 percent rating for 
PTSD.  The appellant and his attorney must 
be advised of the time limit for filing a 
substantive appeal, and that, in order for 
the Board to have jurisdiction in this 
matter, he must submit a timely 
substantive appeal.  If he timely perfects 
an appeal, this matter should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

4.  The RO should then readjudicate the 
earlier effective date claim for the grant 
of service connection for PTSD, 
considering the determination in the CUE 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his attorney 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


